Citation Nr: 1713308	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-08 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 1, 1994, for the award of service connection for a left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability. 


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from September 1952 to September 1959 with additional periods of active duty for training until August 1994.  The Veteran died in July 2010.  The appellant is his surviving spouse, and she has been properly substituted as the claimant in this case.

This matter came before the Board of Veterans' Appeals (Board) from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) that assigned an effective date and initial rating for service connection for a left knee disability.

In February 2010, prior to his death, the Veteran filed an informal claim of service connection for ischemic heart disease.  In a January 2014 decision, the Board noted that the claim had never been adjudicated.  The Board then erroneously instructed the RO/Appeals Management Center (AMC) to readjudicate the claim in a supplemental statement of the case (SSOC).  An SSOC was issued in July 2016.  The appellant has not responded to the SSOC.  The record is absent any rating decision or statement of the case pertaining to the claim.  The Board finds due process concerns, including a need to provide the appellant the opportunity to present argument at a hearing, requires that the matter be REFERRED to the Agency of Original Jurisdiction (AOJ) for adjudication.  


FINDINGS OF FACT

1.  There was no pending claim for service connection for a left knee disability prior to December 1, 1994.

2.  The left knee disability has not resulted in flexion to fewer than 45 degrees, limitation of extension, instability, absent semilunar cartilage, or meniscal tear. 
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 1, 1994, for the award of service connection for a left knee disability have not been met.  38 U.S.C.A. § 5110 (West. 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for a rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

This appeal arises from the appellant's disagreement with the initial evaluation and effective date following the grants of service connection.  The record reflects that the duty to assist has been satisfied.  The service treatment and personnel records, VA treatment and examination records, and post-service medical evidence identified by the Veteran and the appellant have been associated with the record.  Neither the Veteran nor the appellant or a representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations prior to his death in 2010.  The record reveals range of motion findings for both knees, including after repetition, and provide adequate information with which to rate the left knee disability.  For the purposes of this decision, the Board assumes that there is pain throughout motion unless otherwise specified.  Thus, any failure to note such a finding does not render an examination inadequate.  

The Board notes that the examinations do not include passive range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  The 2009 examination record does report that there was no evidence of abnormal weight-bearing, and there is no indication that the range of motion testing was performed while the Veteran was non-weightbearing.  Furthermore, active range of motion testing generally produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  In consideration of the records and in light of the Veteran's death in 2010, the Board finds the record is adequate for rating purposes.  

Accordingly, the Board will address the merits of the Veteran's appeal. 

Effective Date

Legal Criteria

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  

As in effect prior to March 2015, under 38 C.F.R. § 3.155(a) any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

On December 1, 1994, VA received a formal claim for service connection for a left knee disorder.  In an April 2009 decision, the Board granted the claim of service connection.  In a November 2009 rating decision, the RO assigned an effective date of December 1, 1994, for the award of service connection.  The appellant has appealed the effective date assigned.  

The Board has reviewed the evidence dated prior to December 1, 1994, but finds no evidence that could be interpreted as a pending claim for service connection for a left knee disorder.  The evidence of record prior to December 1, 1994, includes October and November 1994 medical records revealing findings and histories of left knee symptoms and injury in 1978.  However, the records do not reveal any statement, history, or finding that could be construed as a pending claim for service connection for a left knee disorder; there is nothing to suggest an intent to file for benefits for the left knee.  

The Board acknowledges that an October 1967 VA Application for Compensation and Pension documents an intent to file for "any and all disabilities mentioned in [the] service clinicals."  Review of the service medical records then of record include an X-ray report that shows a clinical history of left knee pain and a finding of no pathology noted.  The medical records then in existence do not suggest a "disability" of the left knee or even chronic left knee abnormality; the radiographic report is the only reference to the left knee and it reports normal findings.  In the absence of a diagnosed left knee condition, or evidence of chronic impairment, the Board finds the notation on the October 1967 application is too vague to be construed as a claim for service connection for a left knee disorder; the application does not "identify" a left knee condition.  Thus, the Board finds the October 1967 application cannot be construed as a claim for service connection for a left knee disability.   

The Board further finds an April 1979 application for compensation and pension benefits cannot be construed as a claim for service connection for a left knee disability.  The Board notes that the application reports the Veteran's history of damages to the legs caused by an automobile accident in August 1978.  In a July 1979 rating decision, the RO denied entitlement to pension benefits.  The Board has reviewed the application and determined that it is not an application for compensation.  Specifically, the Board notes that the top of page three of the form instructs the person filling out the form that "items 27, 28, and 29 need NOT be completed unless you are now claiming compensation for a disability incurred in service."  The Veteran left those sections blank.  In contrast, the Veteran completed items 34A through 37E, which the top of page 4 instructs the person filling out the form to complete "only if you are applying for nonservice-connected pension."  Thus, the Veteran specified that he was exclusively seeking entitlement to pension and the RO made no error in not considering a claim for service connection.  
 
In sum, the Board finds the earliest possible effective date for the award of service connection is the currently assigned effective date, and the claim for an effective date prior to December 1, 1994, for the award of service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Factual Background and Analysis

A January 1995 VA examination record reveals the Veteran's history of left knee pain.  Range of motion was from 0 to 125 degrees.  There was tenderness and crepitation.  There was a 10 millimeter medial collateral ligament laxity but negative anterior drawer, McMurray, and Lachman's tests.  The right knee was fused at 10 degrees of flexion with five degrees of motion.  

A June 1997 VA examination record reveals left knee motion from 0 to 86 degrees.  The right knee was fused, with no range of motion.  The record notes that the left knee had decreased range of motion, stiffness, and pain.  It also reports that the Veteran used a cane to walk because the left knee "gave out."  Testing revealed no instability.  

At a hearing before the Board in April 1998, the Veteran testified that the left kneecap moved "a little" and that there was "some" looseness of the knee and that the knee "jumped."  

A May 2003 private medical statement and treatment record report that the Veteran had limited and painful range of motion.  The statement adds that the Veteran had flares with increase in activity and that the left knee disability caused "some" weakened or abnormal movement, "some" incoordination due to abnormality of gait, and "some excessive fatigability."  Examination revealed motion from 0 to 120 degrees.  The right knee was fused.  The left knee had marked patellofemoral crepitance and mild joint pain.  There was no varus or valgus instability, and Lachman's and drawer tests were negative.  

An October 2009 VA examination record reveals the Veteran's history of left knee pain, giving way, instability, stiffness, weakness, tenderness, incoordination, and decreased speed of motion.  He also reported weekly locking and repeated effusion.  He denied flares.  He reported intermittent but frequent use of a cane.  Examination revealed crepitus, deformity, tenderness, weakness, and guarding of movement.  There was no evidence of abnormal weight-bearing.  There was no objective evidence of instability.  There was no meniscus abnormality.  The record indicates that the Veteran had flexion from 15 to 45 degrees and normal extension to 0 degrees.  There was pain with motion but no additional limitation after repetition.  

The left knee disability is rated at 10 percent for painful and limited motion from the effective date of the award of service connection.  The appellant contends that a higher initial rating is warranted.

A rating higher than 10 percent is not warranted for limitation of motion at any time.  Although the evidence reveals findings of painful and limited motion, the Veteran is consistently able to fully extend without pain and flex to at least 45 degrees, including after repetition, and he did not report additional limitation of motion, i.e. motion limited beyond that depicted in the medical records.  Although the Veteran reported limitation of function during flares and the record suggests the left knee disability was associated with fatigability, weakness, and incoordination, the limitation in motion appears to be accurately depicted by the reported range of motion after repetition.  There is no evidence indicating that the Veteran has limitation of extension or sufficient limitation of flexion to warrant more than the 10 percent rating assigned for limitation of motion.  In this regard, the Board reiterates that the record is absent any history from the Veteran of flexion or extension limited beyond that shown during evaluation.  

The appellant has argued that a higher rating is warranted based on the 2009 VA examination, notably the reported range of flexion.  The examination record clearly documents flexion to 45 degrees, which warrants no higher than 10 percent rating under Diagnostic Code 5260.  The Board acknowledges that the 2009 VA examination record reports that flexion began at 15 degrees and that the reported sum of flexion is 30 degrees.  VA regulation provides ratings based on end degree of motion.  For the knee, it provides ratings based on the end degree of extension and the end degree of flexion.  Range of motion for the knee is the end degree of extension to the end degree of flexion.  The 2009 VA examination record reports full extension, which means the Veteran had motion from 0 to 45 degrees.  As such, a higher rating based on limitation of motion is not warranted based on the 2009 VA examination record.  

With respect to other potentially applicable Diagnostic Codes, there is no clinical evidence showing ankylosis, malunion, nonunion, subluxation, or meniscal abnormality.  The Board further finds there is not evidence of even slight instability.  Although there is evidence of ligamentous laxity in 1995, there is no evidence that the laxity resulted in clinical instability, and the 1997, 2003, and 2009 examiners specifically found there was no instability.  The Board notes that the 1995 VA examiner did not specify the presence or absence of instability.  There is no evidence of improvement in the Veteran's left knee disability which could indicate instability at the time of the 1995 examination which resolved prior to the 1997 examination, however.  Rather, the histories and findings indicate a progressive worsening of the left knee disability.  Although the Veteran was competent to report his symptomatic history, including a history of giving way and instability, the Board finds the history is less probative than the clinical findings of normal stability, particularly because the Veteran had multiple conditions affecting the lower extremities.  Thus, the claim is denied.  


ORDER

An effective date earlier than December 1, 1994, for service connection of a left knee disability is denied.

An initial rating in excess of 10 percent for a left knee disability is denied.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


